The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      October 3, 2014

                                    No. 04-14-00549-CR

                                Leopoldo CORTEZ-LEIJA,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 5438
                       Honorable N. Keith Williams, Judge Presiding


                                      ORDER
        The court reporter has filed a notification of late reporter’s record, requesting an
extension to November 21, 2014. We grant the request and ORDER the reporter’s record to be
filed on or before November 21, 2014.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court